Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 02/04/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome; Applicant has removed the relative term “substantially” from the claims.
Claims 1-5, 7-27 and 29-33 are pending; claims 6, 28, 34 and 35 are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabre (U.S. 2009/0159300).
Regarding claim 32, Fabre teaches a fire suppression system (1) comprising: 
a storage vessel (2) comprising a fire suppressing material compartment (shown below) and an accumulator compartment (shown below), the compartments being separated by an elastomeric membrane (40), wherein a liquid fire suppressing material (4) is contained within the fire suppressing material compartment and is in contact with the elastomeric membrane prior to activation of the system (pre activation shown in Fig 2a, wherein the fire suppressant 4 is in contact with the membrane 40); 
a propellant source (gas generator 30) operably coupled with the storage vessel (as seen in Fig 2a) and configured to introduce a propellant into the accumulator compartment (as disclosed in par 0034); and 
at least one nozzle located within a protected space and operably coupled with the storage vessel via a suppressant delivery conduit (as seen in Fig 1, distribution ducts 8 communicate the fire suppressant 4 with a zone to be treated 10; the use of at least one nozzle is implied), 
wherein upon activation of the system (Fig 2b), the liquid fire suppressing material is discharged from the storage vessel, through the at least one nozzle, and into the protected space under the force exerted by the propellant upon the membrane (as seen in Figs 2b-2d, the fire suppressant 4 is pushed from the vessel 2 via membrane 40 and is discharged into the protected space via ducts 8), 


Regarding claim 33, Fabre teaches a method of suppressing a fire within a protected space (10) having located therein at least one nozzle operable to discharge a liquid fire suppressing material into the protected space (as seen in Fig 1, distribution ducts 8 communicate the fire suppressant 4 with a zone to be treated 10; the use of at least one nozzle is implied), the method comprising the steps of: 
detecting a condition indicative of a fire within the protected space (as disclosed in Par 0004); 
initiating a flow of the liquid fire suppressing material (4, as seen in Figs 2a-2d) contained within a fire suppressing material compartment (compartment shown below) of a storage vessel (2) out of the fire suppressing material compartment under force exerted upon an elastomeric membrane (40) by a propellant (16) contained within an accumulator compartment (compartment shown below) of the storage vessel (propellant 16 causes the membrane 40 to push the suppressant 4 out of the vessel 2), the compartments being separated by the elastomeric membrane that cooperates with one or more walls of the storage vessel to define the fire suppressing material compartment prior to initiation of the flow of the liquid fire suppressing material from the storage vessel (as seen in Figs 2a-2d, the membrane is 
discharging the fire suppressing material from the at least one nozzle into the protected space (as seen in Fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9-11, 15, 17, 18-20, 22, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (U.S. 2009/0159300) in view of Lelic et al (U.S. 2011/0259617).
Regarding claim 1, Fabre teaches a fire suppression system (1) comprising: 
a storage vessel (2) comprising a fire suppressing material compartment (compartment where fire suppressing material 4 is stored, see Fig 2a) and an accumulator compartment (shown below), the compartments being separated by a membrane (40), wherein a liquid fire suppressing material (4) completely fills the fire suppressing material compartment prior to 
a propellant source (gas generator 30) operably coupled with the storage vessel (as seen in Fig 2a) and configured to introduce a propellant into the accumulator compartment (as disclosed in par 0034); and 
at least one nozzle located within a protected space and operably coupled with the storage vessel via a suppressant delivery conduit (as seen in Fig 1, distribution ducts 8 communicate the fire suppressant 4 with a zone to be treated 10; the use of at least one nozzle is implied), 
wherein upon activation of the system, the liquid fire suppressing material is discharged from the storage vessel as a single-phase flow of the liquid fire suppressing material (Applicant’s own disclosure, page 11 lines 5-6, states that the fire suppressant is discharged as a single-phase flow due to the lack of intermixed propellant, Fabre teaches a device in which the propellant and the fire suppressant do not mix upon activation due to membrane 44 being interposed; therefore, the device of Fabre teaches a single-phase flow being discharged upon activation), through the at least one nozzle, and into the protected space under the force exerted by the propellant upon the membrane (as seen in Figs 2a-2d). 
However, Fabre does not teach the system wherein the at least one nozzle is configured to vaporize the liquid fire suppressing material as it is discharged into the protected space.
Lelic teaches a fire suppression system in which a liquid fire suppressant is vaporized upon discharge into a fire zone (as disclosed in Par 0003). 

Regarding claim 4, Fabre and Lelic teach the fire suppression system according to claim 1, wherein the storage vessel comprises a bladder tank (Fabre teaches a vessel that has a flexible membrane 40, as disclosed in Par 0035, therefore the vessel is considered a bladder tank).  
Regarding claim 5, Fabre and Lelic teach the fire suppression system according to claim 1, wherein the membrane comprises an elastomeric diaphragm (membrane 40 of Fabre is disclosed as a flexible membrane is par 0035, therefore it is considered an elastomeric diaphragm).  
Regarding claim 7, Fabre and Lelic teach the fire suppression system according to claim 1, wherein the system comprises a least one sensor (disclosed in paragraph 0033 of Lelic) that is operably coupled with a control unit (52 of Lelic) and is operable to detect conditions indicative of a fire within the protected space (as disclosed in paragraph 0033 and 0036), wherein the control unit is configured to initiate a flow of propellant from the propellant source into the accumulator compartment upon detection by the at least one sensor of a condition indicative of a fire within the protected space (as disclosed in paragraphs 0033-0036 of Lelic: the controller opens valve 44, in response to detection of a fire, which sends propellant into the 
Regarding claim 9, Fabre and Lelic teach the fire suppression system according to claim 7, wherein the propellant within the accumulator compartment, upon reaching a predetermined threshold pressure, effects a release of the liquid fire suppressing material from the fire suppressing material compartment and into the protected space (as seen in Figs 2a-2d of Fabre, the fire suppressant 4 does not leave the vessel until pressure is high enough to break sealing device 12; after 12 opens, the fire suppressant is discharged into the protected space, as claimed).  
Regarding claim 10, Fabre and Lelic teach the fire suppression system according to claim 9, wherein the fire suppression system further comprises a valve disposed downstream of the storage vessel that is configured normally to block the flow of fire suppressing material between the storage tank and the at least one nozzle until the predetermined threshold pressure is reached and the valve opens (sealing device 12 acts as a valve and is located downstream of the vessel and is configured to open after a certain pressure is reached, as disclosed in Par 0038).  
Regarding claim 11, Fabre and Lelic teach the fire suppression system according to claim 10, wherein the valve comprises a rupture disc configured to burst at or near the predetermined threshold (12 is disclosed as a membrane that breaks, i.e. a rupture disc, in Par 0024 and seen in Figs 2a-2d).  
Regarding claim 15, Fabre and Lelic teach the fire suppression system according to claim 1, wherein the fire suppression system further comprises a manual release configured to 
Regarding claim 17, Fabre and Lelic teach the fire suppression system according to claim 1, wherein the accumulator compartment is supplied with a volume of the propellant from the propellant source prior to detection by the system of the condition indicative of a fire within the protected space (as seen in Fig 2a of Fabre, the cartridge 36 which contains the propellant is inside the accumulator compartment prior to detection of a fire, i.e. the propellant occupies a volume inside the accumulation compartment before activation).  

Regarding claim 18, Fabre teaches a method of suppressing a fire within a protected space (10) having located therein at least one nozzle operable to discharge a liquid fire suppressing material into the protected space (as seen in Fig 1, distribution ducts 8 communicate the fire suppressant 4 with a zone to be treated 10; the use of at least one nozzle is implied), the method comprising the steps of: 
detecting a condition indicative of a fire within the protected space (as disclosed in Par 0004); 
initiating a flow of the liquid fire suppressing material (4) contained within a fire suppressing material compartment (compartment shown below) of a storage vessel (2) out of the fire suppressing material compartment as a single-phase flow of the liquid fire suppressing material (Applicant’s own disclosure, page 11 lines 5-6, states that the fire suppressant is discharged as a single-phase flow due to the lack of intermixed propellant, Fabre teaches a device in which the propellant and the fire suppressant do not mix upon activation due to 
discharging the fire suppressing material from the at least one nozzle into the protected space (as seen in Figs 1-2d).
However, Faber does not teach the method wherein upon passage through the at least one nozzle, the liquid fire suppressing material vaporizes as it is discharged into the protected space.  
Lelic teaches a fire suppression system in which a liquid fire suppressant is vaporized upon discharge into a fire zone (as disclosed in Par 0003). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Lelic to provide means to vaporize the fire suppressant upon entering the protected space because doing so leaves no residue upon evaporation and because the vaporized suppressant agent inhibits combustion by carrying heat away from the fire and breaking down the chemical structure of the fire (as disclosed in Par 0003 of Lelic).
claim 19, Fabre and Lelic teach the method according to claim 18, wherein at least one sensor operable to detect a condition indicative of a fire is installed within the protected space (as disclosed in paragraph 0033 of Lelic), wherein the detecting step causing a signal to be sent from the at least one sensor to a control unit (52 of Lelic) that is operably connected to a propellant source (as seen in Fig 1 of Lelic). 
Regarding claim 20, Fabre and Lelic teach the method according to claim 19, the method further comprising initiating a flow of the propellant from the propellant source and into the accumulator compartment of the storage vessel thereby pressurizing the accumulator compartment to a predetermined threshold pressure (as disclosed in paragraphs 0033-0036 of Lelic: the controller opens valve 44, in response to detection of a fire, which sends propellant into the accumulator compartment 30 in order to pressurize and force fire suppressant 26 out of the storage vessel and into the protective space, a pressure threshold described in paragraph 0028; similarly Fabre teaches the same process in Pars 0034-0035).  
Regarding claim 22, Fabre and Lelic teach the method according to claim 20, wherein the step of initiating a flow of the liquid fire suppressing material out of the fire suppressing material compartment comprises, upon reaching the predetermined threshold pressure, opening a valve (12 of Fabre) disposed downstream of the storage vessel that is configured normally to block the flow of fire suppressing material between the storage tank at the at least one nozzle (sealing device 12 acts as a valve and is located downstream of the vessel and is configured to open after a certain pressure is reached, as disclosed in Par 0038).  
Regarding claim 23, Fabre and Lelic teach the method according to claim 22, wherein the valve comprises a rupture disc configured to burst at or near the predetermined pressure 
Regarding claim 26, Fabre and Lelic teach the method according to claim 18, wherein the storage vessel comprises a bladder tank (Fabre teaches a vessel that has a flexible membrane 40, as disclosed in Par 0035, therefore the vessel is considered a bladder tank).  
Regarding claim 27, Fabre and Lelic teach the method according to claim 18, wherein the membrane comprises an elastomeric diaphragm (membrane 40 of Fabre is disclosed as a flexible membrane is par 0035, therefore it is considered an elastomeric diaphragm).  

Claims 2, 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (U.S. 2009/0159300) in view of Lelic et al (U.S. 2011/0259617); further in view of Stillwell et al (U.S. 2004/0194977).
Regarding claims 2-3, Fabre and Lelic teach the fire suppression system according to claim 1. However, they do not teach the system wherein the propellant source is operable to pressurize the accumulator compartment to a pressure of at least 75 psig; wherein the propellant source is operable to pressurize the accumulator compartment to a pressure of from 80 to 250 psig.  
Stillwell teaches fire suppression system in which an inert gas pressure is operable at a pressure of 150 psi (as disclosed in Par 0049). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the 
Regarding claim 21, Fabre and Lelic teach the method according to claim 20. However, they do not teach the step of pressurizing the accumulator compartment comprising pressurizing the accumulator compartment to a pressure of at least 75 psig.  
Stillwell teaches fire suppression system in which an inert gas pressure is operable at a pressure of 150 psi (as disclosed in Par 0049). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Stillwell to provide the propellant gas at an operating pressure of 150 psi in order to make use of low-cost handling and distribution equipment in the system (as disclosed in Par 0049 of Stillwell). 

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (U.S. 2009/0159300) in view of Lelic et al (U.S. 2011/0259617); further in view of Enk (U.S. 2016/0263410).
Regarding claim 8, Fabre and Lelic teach the fire suppression system according to claim 7. However they do not teach the system wherein the at least one sensor comprises a heat or smoke detector.  
Enk teaches a fire suppression system that automatically detects a fire with the use of a smoke/fire detector 22. 

Regarding claim 24, Fabre and Lelic teach the method according to claim 18. However, they do not teach the detecting step comprising detecting the condition of a fire using a heat or smoke detector.  
Enk teaches a fire suppression system that automatically detects a fire with the use of a smoke/fire detector 22. 
Fire detectors are known in the art, as evidenced by Fabre (Par 0004), while smoke detectors are known in the art as evidence by Enk. One of ordinary skill in the art could have substituted the detectors of Fabre with the smoke detectors of Enk by known methods. The results of using both elements would have yield predictable results, as any kind of fire detector performs the function of detecting a fire. Thus, it would have been obvious to one of ordinary skill in art to replace the detector of Fabre with the smoke detector of Enk.   

Claims 12-14, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (U.S. 2009/0159300) in view of Lelic et al (U.S. 2011/0259617); further in view of Hennegan (U.S. 2016/0101306).
claim 12, Fabre and Lelic teach the fire suppression system according to claim 1. However, they do not teach the system wherein the at least one nozzle comprises a sprinkler head that includes a plug that normally retains the liquid fire suppressing material within the fire suppressing material compartment until a conditioning within the protected space that is indicative of a fire causes the plug to fail thereby initiating a flow of the liquid fire suppressing material into the protected space.
Hennegan teaches a nozzle (14, seen Fig 2) that comprises a sprinkler head that includes a plug (heat sensitive closure device 76) that normally retains the liquid fire suppressing material within the fire suppressing material compartment until a conditioning within the protected space that is indicative of a fire causes the plug to fail thereby initiating a flow of the liquid fire suppressing material into the protected space (as disclosed in paragraph 0046, the closure device 76 contains the liquid inside the nozzle until a predetermined temperature increase breaks the closure 76 allowing for the liquid to eject from the nozzle).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hennegan to provide the system with means to release the suppressant material that do not rely on electrical components, such as a plug, in order to ensure that the suppressant material is discharged even in the event that the sensor or controller are not operating.
Regarding claim 13, Fabre and Lelic teach the fire suppression system according to claim 1. However, they do not teach the system wherein the fire suppressing material is a clean agent.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hennegan to provide the system with a clean agent fire suppressant, such as fluorinated ketone, because it does not deplete ozone.
Regarding claim 14, Fabre and Lelic teach the fire suppression system according to claim 1. However, they do not teach the system wherein the fire suppressing material comprises a fluorinated ketone.
Hennegan teaches a fire suppressing system that uses a clean agent, such as fluorinated ketone, as a suppressing material (paragraph 0100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hennegan to provide the system with a clean agent fire suppressant, such as fluorinated ketone, because it does not deplete ozone.

Regarding claim 25, Fabre and Lelic teach the method according to claim 18. However, they do not teach the method wherein the at least one nozzle comprises a sprinkler head that includes a plug that normally retains the liquid fire suppressing material within the fire suppressing material compartment, and wherein the detecting step comprises causing the plug to fail thereby initiating a flow of the liquid fire suppressing material into the protected space.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hennegan to provide the system with means to release the suppressant material that do not rely on electrical components, such as a plug, in order to ensure that the suppressant material is discharged even in the event that the sensor or controller are not operating.
Regarding claim 29, Fabre and Lelic teach the method according to claim 18. However, they do not teach the fire suppressing material comprising a clean agent.  
Hennegan teaches a fire suppressing system that uses a clean agent, such as fluorinated ketone, as a suppressing material (paragraph 0100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hennegan to provide the system with a clean agent fire suppressant, such as fluorinated ketone, because it does not deplete ozone.
claim 30, Fabre and Lelic teach the method according to claim 18. However, they do not teach the fire suppressing material comprising a fluorinated ketone.  
Hennegan teaches a fire suppressing system that uses a clean agent, such as fluorinated ketone, as a suppressing material (paragraph 0100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hennegan to provide the system with a clean agent fire suppressant, such as fluorinated ketone, because it does not deplete ozone.

Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fabre (U.S. 2009/0159300) in view of Lelic et al (U.S. 2011/0259617); further in view of Hill et al (U.S. 8,887,820).
Regarding claim 16, Fabre and Lelic teach the fire suppression system according to claim 1. However, they do not teach the system wherein the fire suppression system is configured to emit the fire suppressing agent from the at least one nozzle at a noise level of less than 100 dB.
Hill teaches a fire suppression system that has nozzles for reducing noise generated by release of gas. The nozzles have a plurality of expansions and directional changes that thereby reduce the velocity of the gas.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hill to provide noise reducing nozzles in order to protect sensitive devices that may 
Regarding claim 31, Fabre and Lelic teach the method according to claim 18. However, they do not teach the method wherein the step of discharging the fire suppressing material from the at least one nozzle into the protected space comprises emitting the fire suppressing agent from the at least one nozzle at a noise level of less than 100 dB.  
Hill teaches a fire suppression system that has nozzles for reducing noise generated by release of gas. The nozzles have a plurality of expansions and directional changes that thereby reduce the velocity of the gas.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fabre to incorporate the teachings of Hill to provide noise reducing nozzles in order to protect sensitive devices that may be in the protected space (as disclosed in col 1, lines 29-53). In combination the nozzles would produce a noise level of less than 100 dB.








Fabre annotated figure: 

    PNG
    media_image1.png
    437
    516
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-27 and 29-33 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 02/04/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752